DETAILED ACTION
Response to Arguments
Applicant's 1st argument found bottom page 5 - top page 6 asserts that Geloven does not disclose  a random composition of conductive particles in size, shape, and concentration. 
Firstly:
Applicant asserts on page 5 middle, that the examiner relies on page 5 lines 12-14 and Fig 1 item 
15 of Geloven to teach:
a random composition of conductive particles in size, shape, and concentration. 

To the contrary:  As shown page 4 middle, examiner's rejection relies on page 7 lines 27-30,  
  page 5 lines 12-14, and Fig  1 item 15 to teach:
a random composition of conductive particles in size, shape, and concentration. 

	Secondly
Applicant asserts on page 6 top, that disclosing a sufficiently inhomogeneous coating does not suggest how such inhomogeneous characteristic is achieved within the coating, and thus does not meet applicant's specifically claimed:
"printed electronics material deposited on the capacitive sensor with a particular shape and with a random composition of particles in…concentration"

		To the contrary:
			A: On page 7 lines 26-28, Geloven discloses 'coating 10 is an inhomogeneous layer, e.g. 
containing randomly distributed particles 15 of differing characteristics' thereby addressing applicant's concern over how such 'inhomogeneous characteristic is achieved' as Geloven teaches that the 'inhomogeneous characteristic is achieved' via the ' randomly distributed particles 15 of differing characteristics' 
			
B:  The claim does not require a teaching of how such inhomogeneous characteristic is 
achieved within the coating.  The claim requires:  a random composition of conductive particles in size, shape, and concentration.  
Geloven discloses: a random composition of conductive particles in size, 
   shape, and concentration.  
see page 7 lines 26-28, 'coating 10 is an inhomogeneous layer, e.g. containing 
                                      randomly distributed particles 15 of differing 
          characteristics'
  
			C:  In so far as applicant is referring to limitations of  'a printed electronic material 
deposited on the capacitive sensor' and/or  'to form a unique fingerprint'  as limitations relating to the assertion that the reference lack in teaching ' how such inhomogeneous characteristic is achieved within the coating':
I)  These limitations are taught by a combination of Geloven combined with 
     Loisel.  
As such: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
				II) Geloven teaches:
					an electronic material Fig 1 10, Inhomogeneous coating
					deposited on Fig 1 layer 10 resides on Fig 1 layer 20 and electrodes 25
the capacitive sensor  Fig 1 25 electrodes
to form a hardware fingerprint Page 3 line 9 a first impedance
III) Loisel teaches
printed electronic material  [0030] printed electronics
a unique hardware fingerprint
[0030] mesh circuit with unique electrical characteristics

D:  Geloven discloses: a random composition of conductive particles in size, 
   shape, and concentration.  
				see page 7 lines 25-30, 'coating 10 is an inhomogeneous layer, e.g. containing 
randomly distributed particles 15 of differing characteristics'

				Geloven page 7 lines 18-30 discloses: 
  'coating 10 is formed over the passivation layer' 
  corresponding to the claimed  electronic material deposited 
         on the capacitive sensor

'coating 10 is an  inhomogeneous layer, e.g. containing randomly distributed particles 15 of differing characteristics' corresponding to the claimed  
random composition of conductive particles in concentration

because  a layer containing randomly distributed particles corresponds to the claimed  
random composition of particles in concentration.

						further lines 29-30: the impedance of the coating will be in 
the form of capacitance indicating that the particles are conductive
because lines 19-20: particles have different dielectric 
constants.  
Those of ordinary skill in the art would understand that the physics of a capacitor includes that:  
The dielectric constant is a factor that mathematically contributes to the capacitance of a capacitor.  Therefore, the particles are conductive. For example: 
capacitance, C=e(A/d) wherein 
e=f(dielectric constant)
A= area of the plates
d = distance between the 
   plates
In summary, Geloven is directed towards creating a protective coating that provides each of a plurality of devices a different impedance that is 'hard to re-create once the coating is damaged' (i.e. a broken seal will be detectable).  To achieve the unique impedance, Geloven creates a coating of 'randomly distributed particles', the particles having 'different dielectric constants' to thereby arrive at a randomly generated measure of impedance that serves to uniquely identify the coated device as well as indicate when the coating has been breached, for example when the device is probed and/or attacked.  

As such, Geloven discloses a random composition of conductive particles in size, shape, and concentration.  

Therefore, applicants 1st argument has been considered but found not persuasive.
2nd argument found middle page 6 asserts that nplTD and nplTiN do not teach: 
a random composition of conductive particles in size, shape, and concentration. 
Firstly: On page 5 lines 9-16, Geloven discloses that the aforementioned coating may be composed of particles of TiO2 and TiN and that the coating must be sufficiently inhomogeneous to ensure that the capacitive elements will have a random value and not an average value.

Therefore, Geloven discloses 
random composition of conductive particles in size, shape, and concentration of TiO2 and TiN 
particles

	As such, the art need only show that these particles (i.e. TiO2 and TiN) may have different shapes and sizes
	to teach the limitation of:
		random composition of conductive particles in size, shape, and concentration

because: A random composition in concentration of particles of more than one size and more than one 
shape  amounts to a random composition of conductive particles in size, shape, and concentration.
In other words, given a set of particles including at least one of each of:  
one large circle, one small circle, one large triangle, and one small triangle.

If these particles are arranged in a random composition in concentration (i.e. as taught by Geloven), then due to the set containing at least one of each of:  
one large circle, one small circle, one large triangle, and one small triangle,
			the limitation of:
random composition of conductive particles in size, shape, and concentration is met because the particles are arranged randomly and each particle has a shape and size and the set of particles differ in their size and shapes.

As such, nplTD and nplTiN teach that TiO2 and TiN particles are of different shapes and different sizes.  For example: 
		nplTD  teaches see top of page 1
TiO2 comes in three crystalline forms: rulite and anatase with tetragonal structure and brooktie with an orthorhombic structure
nplTiN teaches see section 1 on page 343 (page 2 of pdf)
			These TIN particles have cuboidal shape and relatively big sizes (1-20um)

	Therein, nplTD and nplTiN teach:
TiO2 and TiN particles having 1 of 3 shapes:  tetragonal, orthorhombic, and cuboidal
TiN particles having a size range of:  1-20um

As such, nplTD and nplTiN teach that multiple TiO2 and TiN particles represent particles each with a shape selected from tetragonal, orthorhombic, and cuboidal.  Wherein the cuboidal shaped particle is selected from a size in the range of 1-20um.

Therefore, Geloven combined with Loisel as further modified by nplTD and nplTiN renders obvious the limitation of:
a random composition of conductive particles in size, shape, and concentration.
	because
a random composition of conductive particles in concentration wherein the particles have a shape selected from 1 of 3 shapes and 1 of the 3 shapes having a size selected from a range of 1-20um encompasses the limitation of 
a random composition of conductive particles in size, shape, and concentration.


In summary:
The art teaches a set of particles.  The art teaches the set of particles consisting of particles having different shapes and sizes.  The art teaches a coating is created from the set of particles, the coating containing randomly distributed particles.    

Therefore, the art teaches 
a random composition of conductive particles in size, shape, and concentration.

because  a random distribution of particles having different characteristics amounts to a random 
distribution of those  characteristics.

Therefore, applicants 2nd  argument has been considered but found not persuasive.


3rd  argument found bottom page 6 – bottom page 8 re-asserts that the cited art does not teach the limitation of:
a random composition of conductive particles in size, shape, and concentration.

and therefore cannot teach the limitation of:
	a unique hardware finger print

As previously established, Geloven teaches a random distribution of TiO2 and TiN particles to form a unique impedance based on the differences in dielectric constants among the particles.  Therefore, as previously established, Geloven teaches a  random composition of conductive particles in size, shape, and concentration.

Moreover, nplTD and nplTiN teach:
TiO2 and TiN particles having 1 of 3 shapes:  tetragonal, orthorhombic, and cuboidal
TiN particles having a size range of:  1-20um

Hence, the art teaches a set of particles.  The art teaches the set of particles consisting of particles having different shapes and sizes.  The art teaches a coating is created from set of particles, the coating containing randomly distributed particles.    

Therefore, the art teaches 
a random composition of conductive particles in size, shape, and concentration.

because  a random distribution of particles having different characteristics amounts to a random distribution of 
those  characteristics.






Further therefore, Geloven teaches a hardware finger print 
see Page 3 line 9 a first impedance and  Page 5 line 27 – line 30  measure a first impedance

Geloven suggest that the fingerprint is unique:
	Page 7 line 15-18  each device has a different impedance which is hard to recreate

Hence, to the degree that Geloven is deficient with respect to the limitation of a unique fingerprint, Loisel is provided:
Loisel teaches
	[0030] mesh circuit with unique electrical characteristics
[0029] in the event of tampering, characteristics of the mesh will be different, sufficient to indicate an electrical change when compared to the original, pre-attack condition of the mesh

therefore the combination of Geloven and Loisel teach
a unique hardware finger print formed from the random composition

As such: : In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)



As such, applicants 3rd   argument has been considered but found not persuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  1, 8, 10, 17 and 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Geloven et al (WO 2008/093273 hereinafter Geloven) in view of Loisel et al (US 2016/0098918 hereinafter Loisel) in further view of  ScienceDirect, Titanium Dioxide TAIYI JIN, MATHS BERLIN, in Handbook on the Toxicology of Metals (Third Edition), 2007 hereinafter 'nplTD' in further view of  Analysis of titanium nitrides precipitated during medium carbon steels solidification *,Constantino Capurr Carlos Cicutti Tenaris Siderca R&D Center, Steelmaking Department, J. Simini 250, 2804 Campana, Bs As, Argentina 2017 hereinafter 'nplTiN'
As to claim 1,
 Geloven discloses,  a device (Fig 3 100), comprising: 

a dense capacitance matrix  Fig 1 in view of  Page 7  14-23
including
a capacitive Page 1 11, the key can be derived from capacitance measurements
fingerprint Page 1 28-29 compares actual to stored to check the authenticity or identity
sensor 
Fig 1 25 electrodes and passivation layer 20, 
in view of  Page 7  28-33 measure the impedance 
for capacitive sensing 
Page 7  28-33 measure the impedance in the form of capacitance

and a [[printed]] electronic material Fig 1 10, Inhomogeneous coating
deposited on see  Fig 1 layer 10 resides on Fig 1 layer 20 and electrodes 25
the capacitive sensor  Fig 1 25 electrodes

with a particular shape Fig 1 25 electrodes shown as square

with a random composition of conductive particles 
Page 7 27-28 layer 10 contains randomly distributed particles
in view of Page 7 29-30 measure impedance of the coating i.e. 
conductive
[[in size, shape,]] 
and concentration Page 5  12-14 the coating must be sufficiently 
inhomogeneous to ensure the capacitive 
elements will have a random value.
						in view of   Fig 1 15 particles

to form a [[unique]] hardware fingerprint
		Page 3 line 9 a first impedance
for the dense capacitance matrix Fig 1

		and a [[processor]]  Geloven discloses sensing circuit 80 in Fig 2 and Fig 4A
		configured to 
secure the device 
Page 13 line 25 – line 31 invasive attacks can be detected
using the [[unique]] hardware fingerprint
Page 5 line 27 – line 30  measure a first impedance

	wherein only the processor knows a unique response  Page 3 line 15  derive a secret key value
to the unique hardware fingerprint Page 3 line 15-16  from the measured first impedance
		 


	
analyzing a current hardware fingerprint of the dense capacitance matrix, 
	Page 10 18-25 counting the wave after conversion to binary to measure 
          capacitance

determining whether the current hardware fingerprint is valid with respect to the known unique hardware fingerprint, 
	Page 13 15-20 the values can be used to verify that no tampering has taken 
place by comparison to values stored on chip

providing an indication page 13 17-18 the values can be used to verify no tampering has 
     taken place
that a seal page 1 line 8 inhomogeneous coating
of the dense capacitance matrix
page 1 line 8 coating having   page 1 line 14-15  embedded sensors
is valid  page 13 line 18 no tampering has taken place
responsive to determining that the current hardware fingerprint is valid with respect to the known unique hardware fingerprint, 
Page 13 15-20 the values can be used to verify that no tampering has taken 
place by comparison to values stored on chip

and providing an indication Page 3 15-17 a measured change in the key value is an 
indication
that the seal page 1 line 8 inhomogeneous coating
of the dense capacitance matrix 
page 1 line 8 coating having   page 1 line 14-15  embedded sensors
is void 
page 1 12-13 if the coating has been tampered, removed, or replaced the key 
 	cannot be generated
			in view of  page 5 line 30 coating is damaged in order for access to be gained to 
the circuit
	 
responsive to determining that the current hardware fingerprint is not valid with respect to the known unique hardware fingerprint.
Page 13 15-20 the values can be used to verify that no tampering has taken 
place by comparison to values stored on chip



Geloven does not disclose	
	the dense capacitance matrix containing a unique hardware fingerprint 
and a processor configured to secure the device using the  unique  hardware fingerprint 
printed electronic material
			[0030] printed electronics

and wherein the processor secures the device during a boot sequence using the unique hardware fingerprint

Loisel teaches
the dense capacitance matrix containing a unique hardware fingerprint 
		[0030] mesh circuit with unique electrical characteristics

and a processor [0032] smart card 208 and FPGA 202  
configured to secure the device [0029] detection of unauthorized access
using the  unique  hardware fingerprint 
[0029] in the event of tampering, characteristics of the mesh will be different sufficient to indicate an electrical change when compared to the original, pre-attack condition of the mesh

printed electronic material
			[0030] printed electronics

and wherein the processor [0032] smart card 208 and FPGA 202  
secures the device [0029] detection of unauthorized access
during a boot sequence 
[0032] smart card acts a boot controller so that it can directly verify the integrity of the 
mesh 
			in view of [0040] the smart card performs a validation of the challenge value an releases 
the decryption key to the FPGA only after successful validation
using the unique hardware fingerprint
[0029] in the event of tampering, characteristics of the mesh will be different sufficient to indicate an electrical change when compared to the original, pre-attack condition of the mesh



Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Geloven and Loisel to incorporate the advantages described by Loisel in [0030] wherein stated  by using the intrinsic variation in the manufacturing process of mesh 210 based on printed electronics, even if one device is stolen, the attackers efforts will be rendered useless.  Geloven suggest leveraging the manufacturing process as well on page 9  lines 1-8  without stating the direct advantages describe by Loisel [0030].  

Moreover, Geloven' s embodiments are described in detail using the analog circuits of Fig 4A with only brief mention of digital aspects (i.e. Fig 4B 17, 18, 19, 21, and 23).  However on page 13 lines 11- 24 Geloven discloses additional details of the digital aspects wherein a digital value (i.e. determined from the reference capacitance of Figs 4A and 4B see page 1 lines 5-18) determined from the analog values may be used in digital comparison logic to determine tampering.  These digital aspects are further described on page 1 lines 5-18.

Loisel further explains how the digital verification may be achieved in [0032] – [0037] wherein  a secret value derived from the electrical characteristics of the mesh is stored on smart card 208, and transmitted to FPGA 202 using a challenge response protocol verifying the integrity (i.e. system not tampered with) of the componentry covered by the mesh (i.e. [0026] FPGA 202, Smart Card 208, and path 209)  

Therefore, Geloven may further incorporate Loisel' s digital tamper detection method using Loisel' s processor and smart card in place of Fig 4B  17, 18 , 19, 21, 23, etc.  to further realize additional improvement taught by Loisel in [0010] uninterrupted high –security supervision to determine tampering

Neither Geloven nor Loisel teach
a printed electronic material deposited on the capacitive sensor with a random composition of conductive particles in size, shape, and concentration 
nplTD  teaches see top of page 1
TiO2 comes in three crystalline forms: rulite and anatase with tetragonal structure and brooktie with an orthorhombic structure

nplTiN teaches see section 1 on page 343 (page 2 of pdf)
	These TIN particles have cuboidal shape and relatively big sizes


therefore 
	Geloven as modified by Loisel and as further informed by  nplTD  and nplTiN  teaches
a printed electronic material deposited on the capacitive sensor with a random composition of conductive particles in size, shape, and concentration 
because
Geloven discloses see page 5 10-13 that the PUF coating can be based on particles of TiO2  and TiN capacitors.  Moreover, on page 7 27-28 Geloven discloses layer 10 contains randomly distributed particles.  nplTD  and nplTiN  teach different crystalline forms of TiO2  and TiN respectively, thereby arriving at the claimed invention requiring a random composition of conductive particles in size, shape, and concentration.


Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Geloven and Loisel with those of nplTD  and nplTiN  as elements known in the prior art to yield a predictable result.  In essence, Geloven alone teaches a random composition of conductive particles in size, shape, and concentration because Geloven, see page 5 10-13, that the PUF coating can be based on particles of TiO2  and TiN capacitors.  However, Geloven does not provide detail with respect to the size and shape of TiO2  and TiN particles.  nplTD  and nplTiN   cure Geloven' s deficiencies by providing details of the size and shape of  TiO2  and TiN particles to thereby arrive at the claimed invention.





As to claim 8,
 	Geloven discloses
		wherein the unique hardware fingerprint cannot be cloned
			page 5 line 10 'A coating PUF'  in view of  line 9 unclonable functions (PUF)



Claim 10 is rejected on the basis previously presented in the rejections of claim 1.
 
Claims 17  is rejected on the bases previously presented in the respective rejections of claims 8.

Claim 19 is rejected on the basis previously presented in the rejections of claim 1.

Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Geloven in view of Loisel   in further view of  'nplTD' in further view of  'nplTiN' in further view of  Gallaher et al (US 2008/0277470 hereinafter Gallaher)

As to claim 5, Geloven in view of Loisel   in further view of  'nplTD' in further view of  'nplTiN' teaches all the 
subject matter pointed out in the above 103 rejection of parent claim 1.

As to claim 5, 
Geloven  discloses 
wherein the determining whether the current hardware fingerprint is valid with respect to the known unique hardware fingerprint 
	Page 13 15-20 the values can be used to verify that no tampering has taken 
place by comparison to values stored on chip
is repeated Page 7 4-7 counting over more than one oscillation period
[[after the boot sequence at set intervals.]]

Geloven does not disclose
wherein the determining whether the current hardware fingerprint is valid with respect to the known unique hardware fingerprint is repeated after the boot sequence at set intervals.

Loisel teaches
a boot sequence 
[0032] smart card acts a boot controller so that it can directly verify the integrity of the 
mesh 
			in view of [0040] the smart card performs a validation of the challenge value an releases 
the decryption key to the FPGA only after successful validation
therefore 
		Geloven as modified by Loisel teaches
wherein the determining whether the current hardware fingerprint is valid with respect to the known unique hardware fingerprint is repeated after the boot sequence
because
Geloven discloses on page 9 3-4 'The key can be used by applications' which those of ordinary skill in the art would understand that the measurements to determine the key are done after boot up because applications  are only available for execution after  boot up.  As previously established, Geloven does not specifically disclose a boot sequence.  However, Loisel teaches a boot sequence in [0032] thereby curing Geloven' s deficiency to arrive at the claimed invention.

Neither Geloven, Loisel, nplTD  nor nplTiN  teaches 
wherein the determining whether the current hardware fingerprint is valid with respect to the known unique hardware fingerprint is repeated after the boot sequence at set intervals.

Gallaher teaches
	[0034] a taper-aware case wherein a value may be generated based on measures done at ten-
second intervals, the measurements used to determine if one or more data stores have been compromised. 

Before the effective filing date, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Geloven, Loisel, nplTD  and nplTiN  with those of Gallaher and as elements known in the prior art to yield a predictable result.  Geloven is directed to a tamper detection coating for detecting tampering of a circuit wherein when tampering occurs, the coating is pierced thereby changing its electrical characteristics and hence providing for detection of the tampering. It would be obvious to those of ordinary skill in the art, that measurements required for the detection should be done repeatedly because tampering may occur at any time. In other words,  a tamper detection which is not repeated at interval may be defeated simply by deferring the tampering until such time the tamper detection is not active.  It would therefore be obvious to continuously perform the tampering detection on a time interval in order to be effective.


Claim 6 is rejected on the basis previously presented in the rejection of claim 5:
	(i.e. Gallaher [0034] ten-second intervals )


As to claim 14, Geloven in view of Loisel   in further view of  'nplTD' in further view of  'nplTiN' teaches all the 
subject matter pointed out in the above 103 rejection of parent claim 10.

Claim 14 is rejected on the basis previously presented in the rejections of claim 5.

Claim 15 is rejected on the basis previously presented in the rejections of claim 5.
(i.e. Gallaher [0034] ten-second intervals )





Additional pertinent art


Costantino et al (US 2012/0081838) discloses [0180 ] 'a distribution of particle sizes and a wide and 
random range of structures (i.e., non-spherical particle shapes)'


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A MCCOY whose telephone number is (313)446-6520.  The examiner can normally be reached on M - F 10 - 6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571 272 2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A MCCOY/Examiner, Art Unit 2431